PER CURIAM.
The petition for writ of certiorari is granted and the order requiring Rhonda Webb to submit to a psychological evaluation is quashed. See Fla. R. Civ. P. 1.360(a)(1) (2007) (“A party may request any other party to submit to ... examination by a qualified expert when the condition that is the subject of the requested examination is in controversy.”) (emphasis supplied). See also Olges v. Dougherty, 856 So.2d 6, 12 (Fla. 1st DCA 2003) (“[O]nce [Mrs. Webb] abandoned h[er] original efforts to recover damages for mental anguish ..., h[er] mental condition ceased to be ‘in controversy’ as contemplated by [Rule 1.360(a)(1) ].”).
ALLEN, WEBSTER, and BENTON, JJ., concur.